Beck, J.
The plaintiff brought suit to recover a distributive share in the estate of his maternal grandfather, who died subsequently to the date of the death of plaintiff’s mother. It appeared from the evidence that the plaintiff was a bastard. Being such, he was not capable of inheriting from the grandfather; and consequently the court did not err in holding that he could riot reeoyer, and in directing a verdict accordingly. Civil Code (1910), § 3029.

Judgment affirmed.


All the Justices concur.